NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                          2021 VT 81

                                         No. 2020-257

Masiello Real Estate, Inc.                                    Supreme Court

                                                              On Appeal from
   v.                                                         Superior Court, Windham Unit,
                                                              Civil Division

Michelle Matteo, Dow Williams, Michael Toore Nelson           January Term, 2021


Michael R. Kainen, J.

Jeremy S. Grant and Gary F. Franklin of Primmer Piper Eggleston & Cramer PC, Burlington, for
 Plaintiff-Appellant.

John C. Mabie of Windham Law, PLC, Brattleboro, for Defendant-Appellee Williams.


PRESENT: Reiber, C.J., Robinson, Eaton and Cohen, JJ., and Howard, Supr. J. (Ret.),
         Specially Assigned


        ¶ 1.   COHEN, J. Masiello Real Estate, Inc. appeals the superior court’s conclusions of

law on its breach-of-contract, quantum-meruit, and negligent-misrepresentation claims following

a bench trial. Masiello’s claims stem from seller Dow Williams’ refusal to pay it a real estate

commission under their right-to-market agreement. We affirm.

        ¶ 2.   The superior court made the following findings of fact based on evidence

introduced at trial. Seller owned a 276-acre property in Halifax and Guilford, Vermont. In 2013,

he executed a one-year, exclusive right-to-market agreement with Chris Long, a real estate broker

who worked for Masiello. Seller and broker agreed on a $435,000 asking price and a fixed $25,000

broker commission. The agreement had a one-year “tail” that compelled seller to pay the
commission if, within twelve months of the agreement’s expiration, seller sold the property and

Masiello was the procuring cause. Broker listed the property on several real estate websites,

including “Farm and Forest.”

       ¶ 3.    During the contract term, broker showed the property to several potential buyers

and received one offer below the asking price, which seller rejected. When the contract term

expired in February 2014, seller and broker entered into a second listing agreement with the same

provisions and a new one-year tail. Broker did not show the property during the term of the second

agreement, which expired on January 1, 2015.

       ¶ 4.    In August 2015, Michelle Matteo and Torre Nelson, a Massachusetts couple

interested in buying a Vermont property, reached out to broker. They sought to buy a property for

a sum between $200,000 and $250,000. Broker showed Ms. Matteo and Mr. Nelson several other

properties, none of which interested them. Mr. Nelson, recalling seeing the listing in Farm and

Forest, inquired about seller’s property. Broker contacted seller for a new listing agreement, and

the two executed a third right-to-market agreement with a term of August 25 to September 30,

2015 and a one-year tail. Around this time, broker showed Ms. Matteo the property. However,

the term of the third listing agreement expired, and no offer was made.

       ¶ 5.    In November 2015, broker sent a follow-up email to Ms. Matteo, who replied that

she needed to sell her house in Massachusetts before she could move forward with a purchase in

Vermont. A second exchange to the same effect occurred in February 2016.

       ¶ 6.    In June 2016, Ms. Matteo contacted broker, asking to walk the property again.

Broker in turn emailed seller to obtain a new listing agreement. Seller declined, explaining that

he and his wife were no longer motivated to sell but that broker could try for a deal under specified

financing parameters. Seller added, “We will not sign a listing agreement but will honor you

getting paid as a buyer broker, not a selling broker and will not engage them otherwise.” Broker

replied that he could not flip fiduciary duties and offered to proceed with negotiations to try to

                                                 2
obtain an offer of $435,000. Seller agreed to consider an offer for that sum but was clear that he

was “not signing anything new except for a sales agreement as specified.” Seller said, “We, in

good faith, have told you we would accept an old offer.” That month, Ms. Matteo visited the

property alone and broker contacted her to determine her interest. The prospective buyers did not

respond or make an offer at that time.

          ¶ 7.   In August 2016, Ms. Matteo sent another Vermont realtor a list of properties she

was interested in seeing.      That same month, Mr. Nelson, having obtained seller’s contact

information from seller’s neighbor, contacted seller directly and asked if he was still selling.

Between August and September 2016, Mr. Nelson and seller discussed the fact that seller wanted

$400,000 for the property and buyers wanted seller to consider a lower price. No offer was made

at that time. The tail of the third right-to-market agreement expired on September 30, 2016.

Between September and November of that year, Mr. Nelson and Ms. Matteo looked at other

properties with the other realtor and made an unsuccessful offer on one of those other properties.

          ¶ 8.   The prospective buyers renewed contact directly with seller in November 2016,

with Mr. Nelson asking if the property was still available. Seller told Mr. Nelson that he wanted

to net $425,000 on the sale. The parties negotiated until eventually seller sold the property to Ms.

Matteo and Mr. Nelson on January 20, 2017.

          ¶ 9.   Believing that it was improperly cut out of the sale, Masiello sued seller and buyers

in the superior court under several theories, including breach of contract, quantum meruit, and

negligent misrepresentation. After dismissing the claims against buyers, the court held a bench

trial and issued a written decision rejecting Masiello’s claims against seller. It concluded that

because the property was not sold during the tail period, and because Masiello was not the

procuring cause, no commission was due under the contract. The court further held that there was

no negligent misrepresentation and that Masiello was not entitled to recovery under quantum

meruit.

                                                   3
        ¶ 10.   On appeal, Masiello argues that it is owed a commission because it was the

procuring cause of the sale and was prevented from completing the sale during the tail period

because seller negotiated directly with buyers. Masiello also maintains that seller breached the

agreement by failing to direct Mr. Nelson’s August 2016 inquiry to broker. Relatedly, it argues

that seller’s failure to direct Mr. Nelson’s inquiry to broker waived strict enforcement of the tail

period. Masiello further contends that broker’s June 2016 email exchange with seller created an

agency relationship that entitles Masiello to the commission under agency principles. Finally,

Masiello assigns error to the superior court’s conclusions on the quantum-meruit and negligent-

misrepresentation claims.

        ¶ 11.   Masiello does not challenge the superior court’s findings of fact, but its conclusions

of law. Our review of these is plenary and nondeferential. Okemo Mountain, Inc. v. Lysobey,

2005 VT 55, ¶ 13, 178 Vt. 608, 883 A.2d 757 (mem.). “We uphold trial court conclusions if they

are supported by findings that are, in turn, supported by the evidence.” Id.

                                       I. Breach of Contract

        ¶ 12.   We first consider Masiello’s breach-of-contract arguments. The relevant language

of the tail provision is as follows:

                [Seller] also agrees to pay the full commission due under this
                Agreement if, within 12 month(s) after the Expiration Date or earlier
                termination of this Agreement, [seller] directly or indirectly enters
                into a purchase and sale contract, sells, exchanges or closes on the
                sale or exchange of the Property and [Masiello] is the procuring
                cause thereof. For purposes of this Agreement, [Masiello] will be
                regarded as the procuring cause of any such agreement, sale,
                exchange or closing if its efforts are the foundation upon which the
                negotiations are begun that result in a purchase and sale contract,
                sale, exchange or closing.

        ¶ 13.   “Our goal when interpreting contractual provisions is to give effect to the intent of

the parties as it is expressed in their writing.” Southwick v. City of Rutland, 2011 VT 105, ¶ 5,




                                                  4
190 Vt. 324, 30 A.3d 1298. When the language of the contract is unambiguous, we take the plain

meaning of the words the parties used to represent their intent. Id.

       ¶ 14.   Under the plain language of this contract, to be entitled to the commission, the sale

must have been effected within twelve months of the expiration of the agreement “and” Masiello

must have been the procuring cause of the sale. Masiello argues at length that it should receive

the commission even though the sale took place after the tail period, including its argument that

seller waived the tail period. We conclude that Masiello was not the procuring cause of the sale

within the tail period. Following the parties’ arguments in the superior court and before this Court,

we read the words “procuring cause” in the contract in light of our settled law governing the

payment of real estate commissions.1

       ¶ 15.   “Under Vermont law, to be entitled to a commission, a broker must show that he

[or she] procured a purchaser ready, willing, and able to purchase at the price and upon the terms

prescribed by the seller.” Osler v. Landis, 138 Vt. 353, 356, 415 A.2d 1316, 1318 (1980). To

shoulder this burden, the broker “must show more than incidental relationship to the resulting

sale”—he must “show that his efforts dominated the transaction.” Gilmer v. Fauteux, 168 Vt. 636,

638, 723 A.2d 1150, 1152 (1998) (mem.) (quotations omitted).

       ¶ 16.   In Gilmer, for example, the broker called the buyer (Cersosimo) on the phone four

times about the property over the course of years, but the buyer did not make an offer. Then, as


       1
           We do not understand Masiello to argue that by adding the sentence referencing “the
foundation upon which the negotiations are begun that result in a purchase and sale contract,” the
parties intended to create a different standard than our settled law on the subject. Indeed, Masiello
bases its arguments on our law applying the procuring-cause doctrine. To the extent Masiello tried
to present that argument with one sentence in its brief referencing the “foundation” language, the
record does not show that such an argument was raised before the superior court, rendering it
unpreserved for appeal, and we in any event consider it inadequately briefed. See Progressive Ins.
Co. v. Brown, 2008 VT 103, ¶ 6, 184 Vt. 388, 966 A.2d 666 (“[I]n order to rely upon an argument
on appeal, an appellant must properly preserve it by presenting it to the trial court with specificity
and clarity.” (quotation omitted)); see also Alpine Haven Prop. Owners’ Ass’n v. Deptula, 2020
VT 88, ¶ 21 n.3, ___Vt. ___, 245 A.3d 1245 (“We consider only those arguments that are
adequately briefed.”).
                                                   5
the broker was negotiating with two other potential buyers, the owner sold the property directly to

Cersosimo. This Court held that the broker did not procure the sale, observing that “[e]ven

assuming that [broker] first interested Cersosimo in the property, that fact is not enough to

demonstrate that he procured the sale.” Id.; see also M.E. Walbridge Agency, Inc. v. Rutland

Hosp. Inc., 123 Vt. 149, 154, 186 A.2d 179, 183 (1962) (“Although the broker’s efforts need not

be the sole cause of the sale, it is essential that they dominate the transaction and amount to

something more than an incidental or contributing influence.”).

       ¶ 17.   A different result obtained in Ellis-Gould Corp. v. Kelly, 134 Vt. 255, 356 A.2d

497 (1976). There, a broker negotiated with a buyer and arranged several meetings between his

brokerage firm’s attorney and the buyer relating to zoning regulations and financing. Learning,

however, of an imminent offer from another, and in view of the broker’s leave on vacation, the

buyer contacted the seller directly and bought the property. We held that, notwithstanding the

broker’s absence at the last minute, the broker procured the sale and therefore earned his

commission. Id. at 257, 356 A.2d at 499.

       ¶ 18.   Under the undisputed facts presented in this case, broker was not the procuring

cause of the sale. Broker indeed placed the original advertisement in Farm and Forest, which first

drew buyers to the property. Broker also showed the property to Ms. Matteo between August and

September 2015. But broker was unable to deliver an offer at that time. Then, between November

2015 and February 2016, broker sent follow-up emails to Ms. Matteo, but buyers were not able to

make an offer because they had to sell their Massachusetts house. Broker again engaged buyers

and seller when, in June 2016, Ms. Matteo renewed contact with broker. Broker emailed Ms.

Matteo after she visited the property alone, but again broker was unable to deliver an offer

following this wave of negotiations. Even the direct negotiations between seller and buyers

between August and September 2016 did not result in an offer. Buyers were not ready to accept

the $400,000 asking price and asked seller to consider a lower price. Additionally, between

                                                6
September and November of that year, Mr. Nelson and Ms. Matteo were actively engaged with

another broker and looking at other properties, going so far as making an unsuccessful offer on

one of those other properties. It was not until a further wave of negotiations starting in November

2016 that the property was ultimately sold in January 2017.

       ¶ 19.   The successful November 2016 wave of negotiations came after successive breaks

in negotiations. They came after buyers had disengaged not only broker but even seller for months

and pursued other properties. Before the last wave of negotiations, buyers were not prepared to

proceed given the need to sell their Massachusetts home and given the $400,000 asking price on

the property. We cannot say under these facts that broker “procured a purchaser ready, willing,

and able to purchase at the price and upon the terms prescribed by the seller” within the tail period

or that “his efforts dominated the transaction.” Gilmer, 168 Vt. at 638, 723 A.2d at 1151-52

(quotations omitted).

       ¶ 20.   We next consider whether seller breached the contract when he did not direct to

broker the buyers’ inquiry in August 2016. The contract provides that seller “agrees to direct all

inquiries concerning this Property from whatever source to [Masiello] during the period of this

Agreement” and that “[a]ny failure to do so shall constitute a substantial breach of this agreement.”

Masiello argues that the phrase “period of this Agreement” refers to not just August 25 to

September 30, 2015, but also the one-year tail extending until September 30, 2016. Masiello

observes that the contract establishes the “Term of Agreement” as August 25 to September 30,

2015, and therefore the “period of this Agreement” must mean something different and include the

one-year tail period. We disagree.

       ¶ 21.   There is nothing to suggest that “period” should be read differently than “term” in

the agreement. “Term” means “a limited or definite extent of time” and “the time for which

something lasts.”       Term, Merriam-Webster Online Dictionary, https://www.merriam-

webster.com/dictionary/term [https://perma.cc/D9TR-8NGN].           “Period” similarly means “a

                                                 7
chronological division.” Period, Merriam-Webster Online Dictionary, https://www.merriam-

webster.com/dictionary/period [https://perma.cc/VF7K-RFYN]. The dictionary further explains

that “period” can mean “a division of time” and “may designate an extent of time of any length.”

Id. One can readily reference the “term” and “period” of a contract interchangeably. In this

context, the word “period” is synonymous with “term.”

       ¶ 22.   Any doubt is eliminated when we consider that to define the “period” of the

agreement to include the tail would mean that seller would have had simultaneous obligations to

multiple brokers if he had chosen to engage a different broker after the contract term, something

he was free to do. It is unlikely that the parties intended such an anomalous result. A harmonious

reading of both the redirect-inquiries and tail provisions of the contract recognizes that the tail was

intended to compensate broker for his actions during the contract period in procuring a sale that

arises after the term of the contract, not that seller was barred from engaging other brokers or

buyers after the contract term. See Trs. of Net Realty Holding Tr. v. AVCO Fin. Servs. of Barre,

Inc., 147 Vt. 472, 476, 520 A.2d 981, 983 (1986) (observing that this Court favors interpretation

that makes contract fair and reasonable). The record is clear that the first direct email from buyers

to seller was in August 2016—outside the term of the agreement. Accordingly, under the terms

of this contract, seller had no obligation to direct the inquiry to broker. Given this, we reject

Masiello’s related assertion that seller prevented it from performing under the agreement by

directly negotiating with sellers during the tail period. Its assertion that seller “waived” the tail

period in a June 2016 email exchange is equally uncompelling. As the court explained, while this

might be a reasonable argument if broker continued to work to accomplish a sale going beyond

the tail date, broker did nothing after June 29, 2016, three months before the tail date expired.

       ¶ 23.   In sum, seller did not breach the contract by declining to pay Masiello the

commission because the contract condition so binding him was not satisfied and seller was under

no obligation to direct the buyers’ inquiry to broker outside the term of the contract.

                                                  8
                                             II. Agency

       ¶ 24.   Masiello next argues that in a June 2016 email, seller created an agency relationship

with it by “direct[ing] Masiello, his agent, to continue to work to try to sell the Property to his

prospects, the Buyers.” Relying on this premise, Masiello contends that, when buyers approached

seller directly in August 2016, seller knew or should have known that “the appearance of a

customer” for the property was due to his agent Masiello’s efforts. Masiello cites Restatement

(Second) of Agency § 448 cmt. f (1958) in support of its position. According to Masiello, because

seller did not ask broker if he caused the buyers to appear, seller must pay it the agreed-upon

commission.

       ¶ 25.   Masiello’s argument rests on a faulty premise. We concluded above that seller had

no contractual obligation to direct buyers’ inquiry to broker during the tail period. See supra, ¶ 23.

The trial court rejected Masiello’s argument that the June 2016 email exchange, which occurred

during the tail period, created a new agency relationship between seller and Masiello, and its

conclusion is supported by the findings and the record. The court explained that in early June

2016, buyers contacted broker about the property because they were about to sell their

Massachusetts home. Broker then contacted seller to see if he was still interested in selling,

whether he would take back paper, and whether Ms. Matteo could walk the property again. Seller

responded affirmatively to these questions. When broker asked seller for a new listing agreement,

seller responded that he would “not sign a listing agreement but will honor you getting paid as a

buyer broker and will not engage them otherwise.”

       ¶ 26.   Taken in its proper context, the court determined that seller meant he would not

give broker another listing agreement and that broker could act as a buyer broker but otherwise

seller was not going to further engage. The court credited seller’s testimony that he found broker’s

“realtor hype” tiresome and did not want to use him as an agent. It found seller’s testimony on the

subject consistent with the facts and circumstances. It noted that, at the time of this exchange, the

                                                  9
parties were still in the one-year tail period and thus, if buyers bought the property in that time

frame, broker would receive a commission. In reaching its conclusion, the court emphasized the

preference for written listing agreements under Vermont law. See McDonald v. Roderick, 158 Vt.

1, 5-6, 603 A.2d 369, 372 (1992) (observing that when listing agreement is oral, recovery of real

estate commission will always be barred because requirement of written agreement ensures that

parties are fully aware of terms of agreement); see also Gilmer, 168 Vt. at 637, 723 A.2d at 1151

(citing McDonald and recognizing “rule require[es] an executed written agreement, which is aimed

at ensuring that the parties are fully aware of the terms of the agreement,” but finding it

unnecessary to decide if rule applied). For the reasons above, it rejected Masiello’s argument that,

through this email, seller made broker his agent.

       ¶ 27.   Masiello offers no compelling argument to the contrary. It appears to simply war

with the trial court’s assessment of the evidence. “We reiterate that as the trier of fact, it is the

province of the trial court to determine the credibility of the witnesses and weigh the

persuasiveness of the evidence.” Lanfear v. Ruggerio, 2020 VT 84, ¶ 27, __ Vt. __, 254 A.3d 168

(quotation omitted) (alterations omitted). The record does not show seller “expressly authorized

Masiello, as his agent, to continue to work to try to sell the Property to the Buyers.” Seller did not

“direct” broker to do anything and seller expressly disavowed an agency relationship, a disavowal

credited by the trial court. Given the absence of the agency relationship urged by Masiello, the

language from the Restatement (Second) of Agency does not apply and seller had no obligation

under an agency theory to contact broker when approached directly by the buyers in August 2016.

                                       III. Quantum Meruit

       ¶ 28.   Masiello next argues that the trial court erred in concluding that because “a contract

governed the parties’ relationship,” it could not prevail on its quantum meruit claim. It maintains

that its agreement with seller did not address the services that form the basis of its quantum meruit

claim. According to Masiello, after the listing agreement expired, seller expressly authorized it

                                                 10
“to show, market and negotiate with a single prospect,” seller said he would not otherwise engage

the prospective buyers, Masiello relied upon these representations, and seller then excluded it and

negotiated the sale directly with Masiello’s prospect. Masiello asserts that it would be inequitable

for seller to avoid compensation because Masiello’s failure to complete the sale became impossible

once seller started to negotiate directly with buyers.

       ¶ 29.   We find no error. First, to the extent that Masiello relied below on actions it took

during the contract term, which does not include the tail period, the trial court properly concluded

that Masiello could not recover on a quantum-meruit theory. As the trial court explained, “[t]he

right to recover in quantum meruit does not grow out of contractual obligations established by

mutual agreement, but is independent of any contract, or lack thereof, and is based upon the

promise implied by law to make fair compensation for beneficial services rendered and knowingly

accepted.” (quoting Crawford v. Farrington, 2011 WL 7945810 (Vt. Super. Ct. Mar 2, 2011)

(emphasis omitted)). See, e.g., Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 516 N.E.2d 190,

193 (N.Y. 1987) (“The existence of a valid and enforceable written contract governing a particular

subject matter ordinarily precludes recovery in quasi contract for events arising out of the same

subject matter.”).

       ¶ 30.   Masiello fails to show that it is entitled to recover under this theory for actions taken

outside the contract period. “In order to prevail on a quasi-contract claim, . . . plaintiff must prove

that (1) a benefit was conferred on defendant; (2) defendant accepted the benefit; and (3) defendant

retained the benefit under such circumstances that it would be inequitable for defendant not to

compensate plaintiff for its value.” Center v. Mad River Corp., 151 Vt. 408, 412, 561 A.2d 90, 93

(1989); see also DJ Painting, Inc. v. Baraw Enters., Inc., 172 Vt. 239, 242, 776 A.2d 413, 417

(2001) (“Claims for quasi-contract are based on an implied promise to pay when a party receives

a benefit and the retention of the benefit would be inequitable.”); Clark-Fitzpatrick, Inc., 516

N.E.2d at 193 (“A ‘quasi contract’ only applies in the absence of an express agreement, and is not

                                                  11
really a contract at all, but rather a legal obligation imposed in order to prevent a party’s unjust

enrichment.”).

       ¶ 31.     The record here does not support the factual assertions raised by Masiello in support

of its claim. The court did not find that seller expressly authorized Masiello “to show, market and

negotiate with a single prospect.” To the contrary, it found that seller did not direct Masiello to

do anything after the expiration of the contract term and that seller did not want to use broker as

an agent. The court similarly did not find that seller promised not to engage these buyers. Instead,

it found that seller had no obligation to refer buyers back to broker when buyers directly contacted

him. The court found that seller no longer wanted to engage with broker and informed him so.

The facts here show no benefit conferred or accepted and no inequitable result. The elements of

quantum-meruit were not satisfied. See Center,151 Vt. at 413, 561 A.2d at 94 (holding that there

can be no recovery under quasi-contract theory when there is no inequity).

                                   IV. Negligent Misrepresentation

       ¶ 32.     Finally, Masiello contends that seller engaged in negligent misrepresentation in his

June 2016 email, where he stated, “[w]e will not sign a listing agreement but will honor you getting

paid as a buyer broker, not a selling broker and will not engage them otherwise.” Masiello argues

that despite a representation that he would not engage the buyers, seller did so when buyers

contacted him directly.

       ¶ 33.     This Court has adopted the definition of negligent misrepresentation in the

Restatement (Second) of Torts, which provides:

                 One who, in the course of his business, profession or employment,
                 or in any other transaction in which he has a pecuniary interest,
                 supplies false information for the guidance of others in their
                 business transactions, is subject to liability for pecuniary loss caused
                 to them by their justifiable reliance upon the information, if he fails
                 to exercise reasonable care or competence in obtaining or
                 communicating the information.



                                                   12
Limoge v. People’s Tr. Co., 168 Vt. 265, 269, 719 A.2d 888, 890 (1998) (quoting Restatement

(Second) of Torts § 552(1) (1977)).

       ¶ 34.   There was no misrepresentation here. There is a difference between breaking a

promise and misrepresenting a fact. At most, seller here broke a promise that he would not

negotiate with buyers directly. His statement was neither true nor false at the time it was said.

Seller did not supply false information. If seller’s words expose him to liability, it is not under a

negligent-misrepresentation theory.2

       Affirmed.


                                                FOR THE COURT:



                                                Associate Justice




       2
          Because we resolve Masiello’s argument on this basis, we need not consider whether the
claim is barred by the economic-loss rule, under which “claimants cannot seek, through tort law,
to alleviate losses incurred pursuant to a contract.” Springfield Hydroelectric Co. v. Copp, 172
Vt. 311, 314, 779 A.2d 67, 70 (2001).
                                                13